808 F.2d 847
257 U.S.App.D.C. 243
HOTEL & RESTAURANT EMPLOYEES UNION, LOCAL 25, et al.v.U.S. ATTORNEY GENERAL, et al.
No. 84-5859.
United States Court of Appeals,District of Columbia Circuit.
Jan. 12, 1987.

Before WALD, Chief Judge, and ROBINSON, MIKVA, EDWARDS, RUTH B. GINSBURG, BORK, STARR, SILBERMAN, BUCKLEY, WILLIAMS and DOUGLAS GINSBURG, Circuit Judges.
Prior report:  Fed.Cir., 804 F.2d 1256.
ORDER
PER CURIAM.


1
Appellee's suggestion for rehearing en banc was circulated to the full Court and the taking of a vote thereon was requested.  Thereafter, a majority of the judges of the Court in regular active service voted in favor of the suggestion.  Accordingly, it is


2
ORDERED, by the Court en banc, that appellee's suggestion is granted and this matter will be reheard by the Court sitting en banc.    It is


3
FURTHER ORDERED, by the Court en banc, that the opinion and judgment of October 31, 1986, be, and the same hereby are, vacated.


4
A future order will govern further proceedings in this matter.


5
Circuit Judge RUTH B. GINSBURG did not participate in this order.